2014 IL App (1st) 123258
                                             No. 1-12-3258
                                    Opinion filed November 26, 2014
                                                                       Third Division
     _____________________________________________________________________________

                                                 IN THE

                                  APPELLATE COURT OF ILLINOIS

                                            FIRST DISTRICT

     ______________________________________________________________________________

     THE PEOPLE OF THE STATE OF ILLINOIS,       )    Appeal from the Circuit Court
                                                )    of Cook County.
           Plaintiff-Appellee,                  )
                                                )
     v.                                         )    08 CR 19769
                                                )
     CHRISTOPHER JACKSON,                       )
                                                )    The Honorable
           Defendant-Appellant.                 )    Timothy Joseph Joyce,
                                                )    Judge, presiding.
     ______________________________________________________________________________

            JUSTICE HYMAN delivered the judgment of the court, with opinion.
            Presiding Justice Pucinski and Justice Mason concurred in the judgment and opinion.


                                                 OPINION

¶1          In the early morning of September 25, 2008, defendant Christopher Jackson dislodged a

     bedroom air conditioner, awakening Sulee Gonzalez, his former girlfriend and the mother of his

     daughter, and her current boyfriend, Robert White. Entering the room, Jackson shot the

     boyfriend in the head, killing him, and then went on to repeatedly stab Gonzalez. The trial court

     convicted Jackson of the first degree murder of White, the attempted first degree murder of
     No. 1-13-0076


     Gonzalez, and home invasion. Jackson was sentenced to natural life imprisonment for first

     degree murder, 21 years for attempted first degree murder, and 26 years for home invasion.

¶2          Jackson raises four issues on appeal: (i) ineffective assistance of counsel for his trial

     attorney's alleged failure to investigate his mental health or the location of blood spatters at the

     crime scene; (ii) the admission of other crimes evidence as inflammatory, nonprobative, and

     prejudicial; (iii) the abuse of discretion in sentencing him to a term of natural life imprisonment,

     as both excessive and lacking in adequate consideration of the mitigating factors; and (iv) the

     State failed to inform Jackson of the 15-year firearm enhancement to the attempted first degree

     murder sentence, rendering the enhancement void.

¶3          We affirm Jackson’s conviction and sentence. First, the omission of the DNA evidence

     constituted a strategic trial decision made by Jackson's counsel and does not support a claim of

     ineffective assistance of counsel. Additionally, Jackson cannot to show prejudice. Next, the other

     crimes evidence was proximate in time as well as factually similar to the charged conduct, and

     not unduly prejudicial under the circumstances. As for sentencing, the trial court properly

     considered the mitigating evidence, and sentenced Jackson within the statutory mandated

     guidelines. Finally, Jackson received pretrial notice of the sentencing enhancement because the

     indictment for first degree murder included the alleged fact used as a basis for the 15-year

     enhancement, which suffices under the statute.

¶4                                           BACKGROUND

¶5          Christopher Jackson and Sulee Gonzalez maintained an on-again/off-again relationship

     from 1999 to July 2008. In 2007, Jackson and Gonzalez lived together with their daughter at

     Gonzalez’s mother’s house, along with other family members. On February 12, 2007, Jackson

     came home drunk and accused Gonzalez of breaking his windows. Jackson threw items to the


                                                      -2-
     No. 1-13-0076


     ground and struck her. When Jackson packed up his belongings to leave, Gonzalez attempted to

     remove Jackson’s house keys from his keychain. Realizing this, Jackson punched her in the face.

     Gonzalez reported the incident to the police but did not pursue it further. Jackson and Gonzalez

     separated in June 2008.

¶6          On August 15, 2008, Gonzalez was living in a ground floor apartment with her daughter,

     her boyfriend, Robert White, and her brother Robert Gonzalez (Robert G.). At about 12:30 a.m.,

     Gonzalez and White were awakened by loud banging on the back door, where Jackson was

     shouting Gonzalez’s name. Jackson pushed aside a panel of an air conditioning unit located near

     the back porch and peered into the apartment. Gonzalez instructed her brother to tell Jackson she

     was not home. Jackson retreated; however, a half hour later he returned and rammed his truck

     into Gonzalez’s parked car. Gonzalez reported the incident to the police and obtained an order of

     protection. After that, Gonzalez maintained contact with Jackson solely by phone and email.

¶7                                            State’s Case

¶8          On September 25, 2008, White and Gonzalez were sleeping in their bedroom. Robert G.

     and a friend were in another room. Around 1 a.m., the sound of the air conditioner crashing onto

     the floor of their room woke White and Gonzalez. White went to the window, and in seconds,

     Gonzalez heard gunshots from outside. Gonzalez pulled the covers over her head and screamed.

     As she pulled back the covers, Jackson turned on the light. She saw Jackson standing at the end

     of her bed, and, in an instant, Jackson jumped on the bed, choked Gonzalez with one hand, and

     drew his gun to her head with the other. Jackson told Gonzalez that if he could not have her, no

     one could, and he pulled the trigger. The gun misfired. Gonzalez attempted to fight Jackson off

     as he choked her with both hands.




                                                    -3-
       No. 1-13-0076


¶9            Robert G. and a friend entered the room and saw Jackson with a gun in his hand kneeling

       on top of Gonzalez. Jackson pointed the gun at the two men and they ran into the hallway.

       Jackson followed. Gonzalez stayed in the bedroom and kneeled by White, who was

       unresponsive. Jackson returned to the bedroom, this time wielding a knife, and began to

       repeatedly stab Gonzalez, while saying, “die, bitch, die.”

¶ 10          Meanwhile, Robert G. and his friend ran across the street to the home of Gonzalez’s aunt,

       Pilar Santillanes, and told her what happened. Santillanes entered the apartment, grabbed a skillet

       from the kitchen, entered the bedroom, and, while Jackson continued to stab Gonzalez,

       Santillanes beat Jackson about the head with the skillet. After receiving several blows from the

       skillet, Jackson got on his knees, proclaimed he would kill himself and plunged the knife into his

       chest. Santillanes told Jackson to shut up and again hit him with the skillet. Jackson stabbed

       Gonzalez once more in the stomach and left the knife embedded there. Santillanes removed the

       knife from Gonzalez and tossed it toward the bedroom doorway.

¶ 11          While Santillanes hit Jackson with the skillet, Robert G. and another friend entered the

       bedroom and tried to stop the attack on Gonzalez. The friend removed her shirt, used it to pick

       up the bloody knife from the doorway, and tried to stab Jackson. The police arrived and

       Gonzalez and Jackson were taken to a hospital.

¶ 12          In the kitchen, the police recovered a handgun from atop the stove, with five spent

       cartridges and one empty cylinder. In the bedroom, there was a skillet and air conditioner on the

       floor, a bloody knife in the doorway, and four holes in the wall over the bed, as well as a metal

       fragment in the baseboard.

¶ 13          Blood found on the knife blade revealed a major human female DNA profile matching

       Gonzalez’s DNA profile, and a minor partial DNA profile from which Jackson could not be


                                                        -4-
       No. 1-13-0076


       excluded. Blood from the knife handle revealed a major human female DNA profile matching

       Gonzalez’s DNA profile and a minor DNA profile that matched Jackson, but not White.

¶ 14           The chief medical examiner at the Cook County medical examiner’s office testified that

       White died from two gunshot wounds to the back of his head. There was no evidence of close

       range firing. A bullet and two bullet fragments were recovered from the body. A forensic

       scientist testified that the two bullets were fired from the handgun recovered from Gonzalez’s

       apartment. Gunshot residue tests performed on Jackson’s hands revealed he discharged a firearm,

       or had his hands near a discharged firearm.

¶ 15           The State offered evidence regarding the February 12, 2007 and August 15, 2008

       incidents, as tending to show motive, lack of accident, and intent to commit the specific offense

       charged.

¶ 16                                        Jackson’s Testimony

¶ 17           According to Jackson, on September 25, 2008, Jackson and Gonzalez agreed he would

       stop by the apartment that evening to get his belongings and give Gonzalez some money. The

       two agreed he would come around 9 p.m.; however, Jackson listened to the Cubs/Dodgers game

       and arrived at the apartment closer to 1 a.m. Jackson entered the apartment through the front

       door, and saw Robert G. awake on the couch, with his friend sleeping nearby. Jackson looked

       into his daughter’s room but did not see her. Jackson moved to the kitchen and announced he

       was there to get his stuff.

¶ 18           Suddenly, the front door opened and three men, Joseph Green, Vincent Patitucci and

       Clyde Watkins, burst into the apartment and began punching and kicking Jackson. As they were

       stomping him, the bedroom door opened, and White came out. White grabbed a skillet from the




                                                      -5-
       No. 1-13-0076


       stove and hit Jackson over the head. White took the skillet to the bedroom and came back with a

       small revolver. The three men encouraged White to shoot Jackson, but the gun did not fire.

¶ 19          Seizing the opportunity, Jackson grabbed the gun and pushed White into the bedroom

       and onto the bed. Jackson pulled the trigger and fired without aiming. Meanwhile, the three men

       were beating on him from behind and Jackson fired several more times. The three men left the

       room, and Jackson dropped the gun. Jackson tried to lift himself up from the floor by leaning on

       the air conditioning unit, causing the unit to fall from the window. Jackson, covered in blood,

       staggered to the kitchen. He saw Gonzalez standing by the stove and grabbed a towel to wipe the

       blood from his face. He asked Gonzalez, “Why?” as she picked up a knife and attacked him,

       slicing his forearm and stabbing his chest. Jackson grabbed the knife and swung it wildly

       towards Gonzalez. He felt someone hit him in the head with a blunt object and passed out. He

       awoke in a hospital cuffed to the bed.

¶ 20                                            State’s Rebuttal

¶ 21          In rebuttal, the State presented evidence that Joseph Green was in jail in Wisconsin on the

       night of the incident. Additionally, Vincent Patiticci was out with friends during the incident, and

       never entered Gonzalez’s apartment nor saw Jackson the night of the murder.

¶ 22                                               Posttrial

¶ 23          The trial court found Jackson guilty of first degree murder, attempted first degree murder

       and home invasion. The trial judge described Jackson’s testimony as “fantastically unworthy of

       belief” and Gonzalez’s testimony as “compelling” and “very much worthy of belief.”

¶ 24          After the verdict, Jackson retained a new attorney. Jackson’s presentencing investigation

       alleged potential psychological issues. The trial court ordered Jackson be given a behavioral

       clinical examination (BCX) to test his fitness for trial and sentencing. The BCX report indicated


                                                       -6-
       No. 1-13-0076


       that Jackson was fit to stand trial and for sentencing. Although Jackson was taking some

       psychotropic medication, the BCX indicated he did not require medication to maintain his

       fitness.

¶ 25              At the hearing on Jackson’s posttrial motion, Jackson alleged ineffective assistance of

       counsel. His trial attorney testified that Jackson wanted DNA testing performed on the

       bloodstains in the apartment; however, a tactical decision was made not to do so because the risk

       of a negative outcome from the forensic testing outweighed any potential benefit. His attorney

       also testified that the results would not have been particularly probative in his defense. The trial

       court denied Jackson’s motion.

¶ 26              The trial court sentenced Jackson to natural life imprisonment for first degree murder

       (720 ILCS 5/9-1(a)(1) to (3) (West 2008)), 6 years plus a 15-year enhancement for attempted

       first degree murder (720 ILCS 5/8-4(a), 9-1(a)(1) (West 2008)), and 6 years plus a 20-year

       enhancement for home invasion (720 ILCS 5/12-11(a)(4) (West 2008)). Jackson filed a motion

       to reconsider the sentence. The trial court denied Jackson’s motion, and this timely appeal

       followed.

¶ 27                                               ANALYSIS

¶ 28                                     Ineffective Assistance of Counsel

¶ 29              Jackson asserts that his trial attorney provided constitutionally ineffective assistance

       because he (i) knew or should have known Jackson was on psychotropic medication and had

       access to information that should have been investigated, and (ii) failed to have DNA testing

       performed on the blood from the incident, which would have assisted in corroborating Jackson’s

       version. We reject both arguments.




                                                        -7-
       No. 1-13-0076


¶ 30             A defendant is denied effective assistance when counsel’s performance falls below an

       objective standard of reasonableness and a reasonable probability exists that, but for counsel's

       performance, the trial would have turned out differently. Strickland v. Washington, 466 U.S. 668,

       694 (1984). An attorney provides ineffective assistance when he or she fails to conduct an

       adequate investigation into the evidence concerning the charges against the client. People v.

       Mitchell, 2012 IL App (1st) 100907, ¶ 52. Ineffectiveness for failure to investigate depends on

       the value of the evidence that was not presented at trial and the closeness of the evidence that

       was presented. People v. Cooper, 2013 IL App (1st) 113030, ¶ 57. There is a strong presumption

       that an attorney acted adequately, and courts give great deference to an attorney’s decisions.

       Strickland, 466 U.S. at 689. Thus, matters of trial strategy are protected from claims of

       ineffectiveness assistance of counsel. People v. Ward, 187 Ill. 2d 249, 261-62 (1999). A

       defendant "cannot rely on speculation or conjecture to justify his [or her] claim of incompetent

       representation." (Internal quotation marks omitted.) People v. Clarke, 391 Ill. App. 3d 596, 614

       (2009).

¶ 31             Jackson contends his attorney should have investigated his psychological issues and

       alcohol dependency. Had his attorney investigated these issues, Jackson argues, it would have

       given rise to an affirmative defense, a possible plea, and possibly formed the basis of significant

       mitigation. But Jackson cites no evidence to support his claim that his counsel failed to

       investigate his psychological issues or alcohol dependency. People v. Clarke, 391 Ill. App. 3d

       596, 614 (2009) (" 'defendant cannot rely on speculation or conjecture to justify his claim of

       incompetent representation.' " (quoting Deleon, 227 Ill. 2d at 337)). Further, there is little value

       to the psychological and alcohol dependency evidence. No evidence suggests Jackson’s

       psychological issues or alcohol dependency had any impact on his actions, or his ability to stand


                                                       -8-
       No. 1-13-0076


       trial. According to his testimony, Jackson was sober during the commission of his crimes, and

       was coherent during trial. The psychological and alcohol dependency evidence came in during

       the sentencing phase, which, in turn, prompted the trial court to order a BCX. The report found

       Jackson fit to stand trial and fit for sentencing, stating, “There is no evidence that the defendant

       suffers from bona fide psychiatric, cognitive or medical impairment.”

¶ 32           Furthermore, we do not find the evidence to be closely balanced. Gonzalez and other

       eyewitnesses testified that Jackson entered the apartment and brutally attacked White and

       Gonzalez. Forensics found Gonzalez’s and Jackson’s DNA on the knife and found traces of

       gunshot residue on both of Jackson’s hands. Jackson presented his version of the story, which

       described an ambush by three men, one of whom was incarcerated in Wisconsin during the

       incident. Given the overwhelming evidence of guilt, Jackson cannot establish prejudice.

¶ 33          Next, Jackson asserts his attorney should have undertaken scientific testing and analysis

       of bloodstains in the apartment to establish the locations of each individual during the incident.

       He contends the location and identification of the source of the blood would have assisted in

       corroborating his version of the facts.

¶ 34          Jackson’s argument is unconvincing. The assistant public defender representing Jackson

       at trial testified during the posttrial hearing that he made a tactical decision not to conduct DNA

       analysis, as the risk of prejudicial forensic results outweighed any potential benefit. He also

       testified the results would have had no probative value in Jackson's defense. Accordingly, this

       was a matter of trial strategy, which does not sustain a finding of ineffectiveness of counsel. See

       Ward, 187 Ill.2d at 261-62.

¶ 35          Next, Jackson argues a violation of his due process rights because his attorney knew of

       issues that gave rise to the BCX and should have acted before trial began. As it is a violation of


                                                       -9-
       No. 1-13-0076


       due process to convict a defendant who is mentally unfit to stand trial (People v. Burson, 11 Ill.

       2d 360, 368 (1957)), a judge has a duty to order a fitness hearing once facts are brought to the

       judge's attention that raise a bona fide doubt of the defendant's fitness to stand trial or be

       sentenced. People v. McCallister, 193 Ill. 2d 63, 110-11 (2000).

¶ 36          The issue of Jackson’s fitness to stand trial and be sentenced initially appeared at the

       sentencing hearing. At defense counsel’s request, the judge ordered a psychological examination.

       Jackson was tested and found fit for trial and sentencing. Thus, as Jackson was fit for trial and

       sentencing, due process has been appropriately followed.

¶ 37                               Other Crimes Evidence Admitted at Trial

¶ 38          Jackson challenges the admission of other crimes as not probative of any essential issue

       at trial due to the lack of factual similarity and, thereby, prejudicial. Further, Jackson claims the

       trial court never considered the prejudicial impact of the other crimes, nor weighed the probative

       value, but admitted evidence of other crimes on the temporal proximity of the incidents only.

       Jackson’s contentions are without merit.

¶ 39          The decision to admit or exclude evidence largely lies within the discretion of the trial

       court and we will not reverse absent a clear showing of abuse of discretion resulting in prejudice

       to the defendant. People v. Barnes, 2013 IL App (1st) 112873, ¶ 41. An abuse of discretion

       occurs where "the trial court's ruling is arbitrary, fanciful, unreasonable, or where no reasonable

       person would take the view adopted by the trial court." (Internal quotation marks omitted.)

       People v. Wheeler, 226 Ill. 2d 92, 133 (2007).

¶ 40          Generally, evidence of other crimes cannot be admitted to show a defendant’s character

       or propensity to commit a crime. People v. Kimbrough, 138 Ill. App. 3d 481, 484 (1985). This

       evidence, however, can be admissible where relevant to prove modus operandi, intent, identity,


                                                        -10-
       No. 1-13-0076


       motive, or absence of mistake. People v. Illgen, 145 Ill. 2d 353, 379 (1991). When offered to

       prove intent, general similarities between the charged offense and the other crimes will suffice.

       Id. at 373. In addition, its probative value must not be substantially outweighed by its prejudicial

       effect. People v. Dabbs, 239 Ill. 2d 277, 284 (2010). Under the Code of Criminal Procedure of

       1963, in a case involving a defendant accused of first degree murder in a domestic violence case,

       evidence of the defendant’s commission of another offense of domestic violence is admissible

       and may be considered for its bearing on any relevant matter. 725 ILCS 5/115-7.4(a) (West

       2008). In weighing the probative value of the evidence against undue prejudice to the defendant,

       the trial court may consider: (i) the proximity in time to the charged or predicate offense, (ii) the

       degree of factual similarity to the charged or predicate offense, and (iii) other relevant factors

       and circumstances. 725 ILCS 5/115-7.4(b) (West 2008).

¶ 41          The State argues Jackson has forfeited his right to appeal the issue because he did not

       raise the claim in specific terms in his posttrial motion. We agree. In his posttrial motion,

       Jackson asserted merely, “[t]he Court erred by denying, in part, the Defendant’s other Pre-Trial

       Motions in Limine.” But, the State had sought to admit proof of other crimes and Jackson's

       motions in limine never addressed the issue. Jackson has forfeited the argument. People v.

       Enoch, 122 Ill. 2d 176, 186 (1988).

¶ 42          Even if the issue was not forfeited, the other crimes evidence was properly admitted.

       Jackson’s prior assaults on Gonzalez were proximate in time to the September 2008 offense, one

       occurring about a year and a half and the other five weeks before the incident. Moreover, the

       earlier incidents and the offense as charged are factually similar. The February 2007 incident

       involved Jackson arriving at Gonzalez’s home at night, throwing items around the house, and

       striking Gonzalez twice. The August 2008 incident involved Jackson again arriving at Gonzalez's


                                                       -11-
       No. 1-13-0076


       home, pushing aside her air conditioner, and crashing his car into Gonzalez’s parked car. Both

       incidents involved Jackson’s violent actions toward Gonzalez at her home.

¶ 43           Jackson’s argument that the incidents are not factually similar because neither incident

       involved actual or threatened use of a gun, nor any type of home invasion, holds no weight. Even

       though the earlier incidents do not mirror the current charge, the law requires only general

       similarity. Illgen, 145 Ill. 2d at 373.

¶ 44           Jackson’s other contention, that the trial court never considered the prejudicial impact of

       the other crimes, nor did it weigh the probative value, is incorrect. Twice the trial court

       acknowledged that it undertook the weighing process, stating, “Analysis would then depend

       upon any potential prejudicial effect has to be weighed against the potential probative value” and

       “with respect to the analysis of the probative value versus prejudicial effect.”

¶ 45           Accordingly, evidence of Jackson's other crimes was properly admitted.

¶ 46                               Natural Life Sentence for First Degree Murder

¶ 47           Jackson urges that a sentence of natural life in prison was excessive in light of the

       sentencing court's inadequate consideration of mitigating factors demonstrating Jackson’s

       rehabilitative potential.

¶ 48           Sentencing judges impose criminal penalties according to the seriousness of the crime

       and with the objective of restoring the offender to useful citizenship. Ill. Const. 1970, art. I, § 11.

       This mandate requires courts to do more than consider rehabilitative factors, but actually act on

       those factors, lest they impose a sentence effectively negating the likelihood of rehabilitation.

       People v. Rickard, 99 Ill. App. 3d 914, 919 (1981). On appeal, we adhere to a presumption that

       the sentencing court considered all relevant factors and any mitigation evidence presented.

       People v. Burnette, 325 Ill. App. 3d 792, 808 (2001). To rebut this presumption, a defendant


                                                        -12-
       No. 1-13-0076


       must make an affirmative showing that that the sentencing court did not consider the relevant

       factors. People v. Canet, 218 Ill. App. 3d 855, 864 (1991).

¶ 49           A trial court has broad discretionary powers in imposing a sentence (People v. Fern, 189

       Ill. 2d 48, 53 (1999)). and generally we adhere to it. People v. Perruquet, 68 Ill. 2d 149, 154

       (1977); see People v. Shaw, 351 Ill. App. 3d 1087, 1093 (2004) (trial courts, not reviewing court,

       usually in best position to determine appropriate sentence). The sentencing court has the

       opportunity to weigh factors such as the defendant's credibility, demeanor, general moral

       character, mentality, social environment, habits, and age. People v. Stacey, 193 Ill. 2d 203, 209

       (2000). We will not substitute our judgment for that of the trial court absent an abuse of

       discretion. People v. Rogers, 197 Ill. 2d 216, 223 (2001).

¶ 50           Sentences within the statutory mandated guidelines are presumed proper and will not be

       overturned or reduced unless: (i) affirmatively shown to greatly depart from the spirit and

       purpose of the law, or (ii) are manifestly contrary to constitutional guidelines. People v. Boclair,

       225 Ill. App. 3d 331, 335 (1992). A sentence promotes the spirit and purpose of the law when it

       reflects the seriousness of the offense and gives adequate consideration to defendant's

       rehabilitative potential. Id.

¶ 51           The enhancing statute applicable to first degree murder for personally discharging a

       firearm provides for a sentence up to natural life. 730 ILCS 5/5-8-1(a)(1)(d)(iii) (West 2008).

       Additionally, as the murder was committed during the course of a felony (home invasion), the

       court may sentence a term of natural life imprisonment. 730 ILCS 5/5-8-1(a)(1)(b) (West 2008).

       Thus, Jackson's sentence of natural life imprisonment is within the statutorily mandated

       guidelines.




                                                      -13-
       No. 1-13-0076


¶ 52          Jackson argues that we may find an abuse of discretion even if the sentence is within the

       statutory range, especially because Jackson has rehabilitative potential. See People v. Brown, 243

       Ill. App. 3d 170 (1993). Jackson directs us to his relatively minor criminal history, which

       includes three prior felony convictions and two misdemeanor convictions. Next, Jackson argues

       he has a strong history of employment and a solid educational background, proving he is capable

       of productive citizenship. Also, Jackson has strong family ties, which demonstrate that should he

       be released from jail, he would have support reentering the community. Jackson states the

       evidence demonstrates he has significant psychological issues and alcohol dependency. Last,

       when given an opportunity in allocution, Jackson apologized to the victims and their families.

¶ 53          A sentencing court is not required to give greater weight to defendant's rehabilitative

       potential than to the seriousness of the offense. People v. Weatherspoon, 394 Ill. App. 3d 839,

       862 (2009). In fact, the seriousness of an offense is considered the most important factor in

       determining a sentence. Id. We presume the sentencing court considered mitigation evidence

       when it is presented. See People v. Burnette, 325 Ill. App. 3d 792, 808 (2001). Jackson made no

       affirmative showing that the trial court failed to give proper weight to the mitigating evidence

       offered at the sentencing hearing.

¶ 54          Jackson argues natural life imprisonment should be reserved for the most serious crimes,

       and he maintains the murder itself was not particularly gruesome or cruel. Yet, having read the

       record, we can appreciate why the trial court would say that Jackson was responsible for “an

       incredible night of terror.” Jackson entered Gonzalez’s home in the middle of the night and

       shortly thereafter shot White twice in the back of the head. White’s murder was indeed gruesome

       and cruel.




                                                     -14-
       No. 1-13-0076


¶ 55      As to Jackson’s assertion of remorse, his testimony shifted blame entirely on the victims, and

       he only apologized after the State pointed out he had shown no remorse for his crimes.

¶ 56          Considering the aggravating and mitigating evidence presented, we find nothing to

       indicate that sentencing Jackson to natural life imprisonment amounted to an abuse of discretion.

¶ 57                   Fifteen-year Firearm Enhancement to Attempted First Degree Murder

¶ 58          Lastly, Jackson argues the 15-year enhancement to the attempted first degree murder

       sentence is void because the State did not notify him at any time before trial that it would seek to

       enhance that count based on his possession of a firearm. We disagree.

¶ 59          Technically, Jackson has forfeited this claim, as he did not raise the issue at his

       sentencing hearing or in his motion to reconsider his sentence. We review this issue, however, as

       Jackson argues the sentencing enhancement is void, and he may challenge a sentence that is not

       statutorily authorized anytime. People v. Arna, 168 Ill. 2d 107, 113 (1995). When a sentence is

       greater than authorized by statute, the excess portion of the sentence is void. People v.

       Thompson, 209 Ill. 2d 19, 23 (2004).

¶ 60          The Code of Criminal Procedure states that "if an alleged fact (other than the fact of a

       prior conviction) is not an element of an offense but is sought to be used to increase the range of

       penalties for the offense beyond the statutory maximum that could otherwise be imposed for the

       offense, the alleged fact must be included in the charging instrument or otherwise provided to

       the defendant though a written notification before trial, submitted to a trier of fact as an

       aggravating factor, and proved beyond a reasonable doubt.” (Emphasis added.) 725 ILCS 5/111-

       3(c-5) (West 2008). The statute calls for inclusion of the alleged fact in the charging instrument

       or written notification; if the indictment includes the alleged fact used as a basis for




                                                      -15-
       No. 1-13-0076


       enhancement, no additional written notification is required. See People v. Mimes, 2014 IL App

       (1st) 082747-B, ¶ 38.

¶ 61      Jackson’s indictment for attempted first degree murder states, “[h]e without lawful

       justification, with intent to kill, did an act to wit: pulled the trigger of a firearm pointed at Sulee

       Gonzalez, which constituted a substantial step toward the commission of the offense of first

       degree murder.” (Emphasis added.) The sentencing court imposed a 15-year enhancement to the

       attempted murder count, based on the fact that Jackson was armed with a firearm when he

       committed the offense. The enhancement provides, “if the person committed the offense while

       armed with a firearm, 15 years shall be added to the term of imprisonment imposed by the

       court.” 730 ILCS 5/5-8-1(d)(i) (West 2008). This is a mandatory sentencing enhancement and

       must be applied if the court found Jackson was armed with a firearm. See People v. White, 2011

       IL 109616, ¶ 26 (plea and sentence were held invalid, as trial court did not apply mandatory 15-

       year firearm enhancement to defendant’s sentence).

¶ 62          Jackson maintains that the indictment does not satisfy the notice requirement of section

       111-3(c-5) because of the absence of the phrase “armed with a firearm." To satisfy section 111-

       3(c-5), however, the indictment need not include the sentencing enhancement’s language

       verbatim; it requires only notice of the alleged fact used as a basis to increase his or her sentence.

       People v. Mimes, 2014 IL App (1st) 082747-B, ¶ 38. We find the indictment provides Jackson

       notice of the alleged fact used as a basis for the sentencing enhancement. The indictment for

       attempted first degree murder states Jackson pulled the trigger of a firearm pointed at Sulee

       Gonzalez, which constituted a substantial step toward the commission of the offense of first

       degree murder. It is impossible for an individual to pull the trigger of a firearm without




                                                        -16-
       No. 1-13-0076


       simultaneously being armed with a firearm. Therefore, the indictment provided notice of the

       alleged fact used as a basis for the enhancement.

¶ 63           We observe that some counts included the enhancement statute language verbatim.

       Inclusion of the verbatim enhancement language, though not required, would be a better practice

       because it all but guarantees the defendant notice of potential sentencing enhancements.

¶ 64                                     Corrections to the Mittimus

¶ 65           The mittimus currently reflects that Jackson’s attempted first degree murder conviction is

       a Class M felony. Attempted first degree murder, however, is a Class X felony. 720 ILCS 5/8-

       4(a), 9-1(a)(1) (West 2008). The State does not object. We order the clerk of the circuit court to

       correct defendant's mittimus to reflect that the attempted murder conviction is a Class X felony.

       Ill. S. Ct. R. 615(b)(1).

¶ 66                                           CONCLUSION

¶ 67           We affirm defendant's conviction and sentences and correct the mittimus to correct the

       classification of the attempted first degree murder count.

¶ 68           Affirmed; mittimus corrected.




                                                      -17-